DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 6/27/2022 in response to Office Action (non-final rejection) mailed 3/25/2022. 
Claims 3-22 were previously pending. With Applicant’s filing of 6/27/2022 Claims 3, 6-8, 11, and 14 are amended and Claims 4-5, 9-10, 12, and 15-22 are as previously presented. Presently Claims 3-22 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/27/2022 was filed after the mailing date of the non-final rejection on 3/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 
However, the Examiner wishes to draw the Applicant’s attention to the two references made to PCT/EP2016/052246. There is a mistake in this PCT number. It should be PCT/EP2016/052426.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Ernest J. Beffel, Jr. on 9/2/2022.
The application has been amended as follows: 

3.	(Currently amended)	A method of transferring donor material in a writing process by laser induced forward transfer from a target substrate to a workpiece, comprising:
providing the donor material on a surface of the target substrate, wherein the donor material is arranged in a pattern of discrete separated dots generally arranged along parallel lines;
orienting the target substrate such that the donor material faces the workpiece; and
moving the target substrate and/or the workpiece relative to each other while transferring the donor material to the workpiece by pulsing a laser beam through the target substrate and onto the discrete separated dots arranged on the surface of the target substrate;
wherein the discrete separated dots are transferred towards target features of the workpiece, the target features generally being aligned with a grid pattern; and
wherein the target substrate and the workpiece, during the relative movement, the target substrate and/or the workpiece are oriented relative to each other such that the parallel lines are askew to the grid pattern.
4.	(Cancelled)	The method of claim 3, wherein the target substrate and the workpiece, during the relative movement, the target substrate and/or the workpiece are oriented relative to each other such that the parallel lines are askew to the grid pattern.
5.	(Currently Amended)	The method of claim 3[[4]], further including calculating for the grid pattern an askew orientation angle based at least in part on a projection of donor material requirements for at least a segment of the pattern on the workpiece onto a base line.


Response to Amendment
Claim 14 was previously rejected under 35 USC 112(b) as indefinite. In light of Applicant’s amendment this rejection is withdrawn.

Response to Arguments
Applicant’s arguments, see pages 6-11, filed 6/27/2022, with respect to Claims 3 and 6-22 have been fully considered and are persuasive.  The prior art rejections of Claims 3 and 6-22 are withdrawn. 

Allowable Subject Matter
Claims 3 and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 3 is allowable because the recited limitation for wherein the target substrate and the workpiece, during the relative movement, the target substrate and/or the workpiece are oriented relative to each other such that the parallel lines are askew to the grid pattern, when taken with the claim as whole, has not been shown or reasonably suggested in the prior art. Dependent Claims 5-22 are allowable as depending from an allowable base claim.
A close prior art reference of record De Jager discloses laser induced forward transfer (LIFT) apparatus and a LIFT method for depositing donor material in a pattern on a surface of a substrate (workpiece), the method comprising providing one or more donor structures (first and second target substrate plates) comprising substantially transparent laser supports and a donor material layer (target substrate), pulsing a laser one or more times at a deposition area (exposure station, unnumbered), passing the laser beam through the target substrate and onto the discrete separated dots to cause the transfer of the donor material from the first target substrate plate to the workpiece in a portion of the pattern with the target substrate and or the workpiece moving relative to each other. De Jager does not disclose orienting the scan line at a small angle (askew orientation angle) relative to the direction of motion, and does not disclose the claim limitations recited above.
A close prior art reference of record Kwon discloses a method of transferring donor material by laser induced forward transfer (LIFT), the steps comprising attaching clusters (dots) of different kinds of biochemical molecules (donor material) on a surface of a microarray substrate (target substrate) in individual spot units and providing the target substrate with individual spots regularly arranged (patterned) thereon. General arrangement may be along parallel lines. A laser may be combined with movable equipment to provide mobility to the substrate, the laser, and a microwell array (workpiece). Radiation pressure ejection is performed through pulse laser irradiation, wherein a portion of the target substrate is isolated and fragments of the isolated dot of donor material proceed in an opposite direction of the target substrate. Donor material is transferred to the workpiece by passing the laser beam through the target substrate and onto the discrete separated dots arranged on the surface of the target substrate. The discrete separated dots are transferred towards reservoirs (target features) of the workpiece, the target features generally being aligned with a grid pattern. Kwon does not disclose a writing process and does not disclose the claim limitations recited above.
A close prior art reference here made of record Matusovsky et al. (US 2011/0097550 A1) discloses apparatus and a method for depositing a donor material from a source substrate onto a receiving substrate, thus laser induced forward transfer (LIFT), the method comprising providing a target substrate including a back surface and a front surface, where the back surface carries a patterned donor material, the pattern being a non-continuous coating which comprises a plurality of unconnected pieces (discrete separated dots) of the donor material, orienting the workpiece below the target substrate and facing the donor material, and radiating light towards the front surface of the target substrate, to remove at least one piece of the donor material from the target substrate and deposit said removed at least one piece onto the workpiece as a whole, wherein radiating light comprises radiating a pulsed laser beam which follows a pattern of the at least one piece of donor material. Matusovsky further discloses when the laser scans, the target substrate and the workpiece move continuously below the laser beam in a direction substantially perpendicular to the scan lines. A controller may slightly angle the target substrate and the workpiece in order to compensate for the movement of the target substrate and workpiece during scanning in order to establish parallelism among deposited coating lines. Such action would not result in more even distribution of donor material. Matusovsky does not disclose the claim limitation recited above.
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743